Case 3:19-cv-16458-FLW-DEA Document 57 Filed 11/19/20 Page 1 of 2 PageID: 1036




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
 ____________________________________
                                      :
                                      :
 IN RE: APPLICATION OF                :
 CALIFORNIA STATE TEACHER’S           :
 RETIREMENT SYSTEM FOR AN             : Civil Action No. 19-16458 (FLW)(DEA)
 ORDER PURSUANT TO 28 U.S.C. § 1782 :                 ORDER
 GRANTING LEAVE TO OBTAIN             :
 DISCOVERY FOR USE IN A FOREIGN :
 PROCEEDING                           :
                                      :
 ____________________________________:

        This matter comes before the Court on a motion by Petitioner California State Teacher’s

 Retirement System for entry of an Order to Show Cause as to “why an emergent order compelling

 discovery should not issue in this matter.” ECF No. 56. The Court finds it unnecessary to engage

 the parties in further briefing by way of an Order to Show Cause. The undersigned and Chief Judge

 Freda L. Wolfson, U.S.D.J., have both ruled that Respondent Novo Nordisk, Inc. (“Novo US”)

 must produce the disputed discovery. See ECF No. 13 (“Novo Nordisk, Inc. shall comply with the

 subpoena…”); ECF No. 20 (“Novo Nordisk, Inc. [m]ust comply with the Subpoena…”); and ECF

 No. 43 (“Novo US is directed to comply with the Subpoena without delay”).

        Most recently, on November 12, 2020, Chief Judge Wolfson denied a motion by Novo US

 to stay this action pending appeal of the Court’s October 29, 2020 Order and directed Novo US to

 comply with the subpoena “without delay”. ECF No. 53. The parties each have had ample

 opportunity to be heard, and the Court requires neither further briefing on the question nor any

 party to show cause as to why such an Order should not issue. Novo US has previously been

 directed to respond to the subpoena and produce the discovery. To date it has not complied. Given

 the Court’s earlier rulings, and the Court having conferred with Judge Wolfson, the Court
Case 3:19-cv-16458-FLW-DEA Document 57 Filed 11/19/20 Page 2 of 2 PageID: 1037




 concludes that the only Order necessary at the present time is one that sets a clear and definitive

 deadline for Novo US’s compliance with the subpoena and this Court’s Orders. Accordingly,

           IT IS on this 19th day of November 2020,

           ORDERED that Respondent Novo US must produce all materials responsive to the

 subpoena to Petitioner no later than 12:00PM noon on Tuesday, November 24, 2020; and it is

 further

           ORDERED that Clerk is to terminate the motion at ECF No. 56 as moot.



                                              s/ Douglas E. Arpert
                                              DOUGLAS E. ARPERT
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
